Case 2:16-cv-03714-GW-AGR Document 1688-2 Filed 12/11/19 Page 1 of 1 Page ID
           REDACTED VERSION #:117345
                                OF DOCUMENT FILED UNDER SEAL


  1   MARK D. SELWYN (SBN 244180)
      mark.selwyn@wilmerhale.com
  2   WILMER CUTLER PICKERING
        HALE AND DORR LLP
  3   950 Page Mill Road
      Palo Alto, California 94304
  4   Tel: (650) 858-6000
      Fax: (650) 858-6100
  5
      JAMES M. DOWD (SBN 259578)
  6   james.dowd@wilmerhale.com
      AARON S. THOMPSON (SBN 272391)
  7   aaron.thompson@wilmerhale.com
      WILMER CUTLER PICKERING
  8     HALE AND DORR LLP
      350 South Grand Avenue, Suite 2100
  9   Los Angeles, California 90071
      Tel: (213) 443-5300
 10   Fax: (213) 443-5400
 11   Attorneys for Defendants and Counter-
      Claim Plaintiffs Broadcom Limited,
 12   Broadcom Corporation, Avago
      Technologies Limited, and Apple Inc.
 13
 14                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 15                                           CASE NO. 2:16-cv-3714-GW(AGRx)
      THE CALIFORNIA INSTITUTE OF
 16   TECHNOLOGY,
                        Plaintiff,            BROADCOM AND APPLE’S
 17                                           MEMORANDUM IN SUPPORT OF
            vs.                               MOTION TO ENFORCE
 18                                           DAUBERT ORDER EXCLUDING
      BROADCOM LIMITED, BROADCOM              THE APPLE RATE OPINION OF
 19   CORPORATION, AVAGO                      DR. DAVID J. TEECE
      TECHNOLOGIES LIMITED, AND
 20   APPLE INC.,

 21                           Defendants.     Hon. George H. Wu
                                              Hearing Date: December 19, 2019
 22                                           Time: 8:30 AM
                                              Place: Courtroom 9D
 23
 24
 25
 26
 27
 28

                                         DEFS.’ MEMO TO ENFORCE DAUBERT ORDER
                                               CASE NO. 2:16-CV-3714-GW-AGRX
